Wiest, J.
(concurring in part). The judgment should be reversed, but I am not willing to go the whole length of the opinion of Mr. Justice Fellows relative, to the powers of boards of health and health officers. I do not deem it necessary to state in full the limitations upon the powers to be exercised by health officers, but leave decision thereon until the proper case arises. It is sufficient to pass upon what was done here and determine whether, under the evidence, a case was presented for the consideration of the jury.
There is power to protect the public health; it is vested by law in public health boards to be exercised through reasonable rules and regulations duly promulgated. Whether such rules and regulations are *296lawful and reasonable, considering the true end in view and personal rights guaranteed citizens by the Constitution, constitute judicial questions beyond the power of the legislature to foreclose.
Arbitrary power, beyond the reach of redress open to an injured citizen, is not vested in boards of health or anywhere else under' our system of government. While courts may well be loath to review health regulations, promulgated by an executive board under legislative delegated authority, yet in a proper case the duty exists, and no board by executive action can close the court and succeed in having its officers remain immune from judicial inquiry when a claimed unlawful exercise of authority has been visited upon a citizen and redress is asked.
Courts may be controlled by the determination of an executive board skilled as to what constitutes a dangerous communicable disease and may not attempt to review such classification, but the method adopted or exercised to prevent the spread thereof must bear some true relation to the real danger, and be reasonable, having in mind the end to be attained, and must not transgress the security of the person beyond public necessity.
Measures to prevent the spread of dangerous communicable diseases and to provide for the isolation and segregation of those diseased are practically as old as history. It has been said that:
“The history of pestilence is the history of quarantine.”
The law of Moses segregated the lepers and their forced cry of “unclean, unclean,” was the forerunner of the modem warning placard. Ancient Rome and Greece had their systems under which those infected with leprosy were separated from the well. In 1448 the senate of Venice instituted a code of quarantine, *297and a few years earlier a regularly organized lazaretto, or pesthouse, was established.
“The republic of Venice also established the first board of health. It consisted of three nobles, and was called the council of health. It was ordered to investigate the best means of preserving health, and of preventing the introduction of disease from abroad. Its efforts not having been, entirely successful, its powers were enlarged in 1504, so as to grant it ‘the power of life and death over those who violated the regulations for health/ No appeal was allowed from the sentence of this tribunal.” 91 North Am. Rev. p. 442.
During the plague in London in 1665, the magistrates consulted to devise means for stopping, or at least impeding the progress of the disease, and the result of their deliberations was a series of orders which appointed commissioners, searchers, chirurgeons, and buriers, to each district, acting under certain regulations, and which directed the provisions of an old act of parliament to be in force, for shutting up all such houses as appeared to the proper officers to contain any infected person, and every house which was visited, as it was called, was by those orders marked with a red cross of a foot long in the middle of the door, evident to be seen. See 22 Littell’s Living Age, p. 227. The act of parliament mentioned was passed in 1608.
The law has not yet conferred upon boards of health the old time custom of the Samnites of examining the conduct of the young people or of holding general inquisition for the discovery of venereal disease. The board of health has no legislative power; it may, under delegated power, enact rules and regulations for the protection and preservation of the public health, but must steer clear of combining legislative with executive power; in other words, such board cannot give itself power and then execute the power. I have been unable to lay my finger upon any statute author*298izing or even sanctioning by inference the procedure here adopted. I recognize the need of full power to stay the spread of epidemic diseases and I find such power in the statute, but I cannot find there that, by the mere determination that a disease is dangerous and communicable, there follows power at the will of a health officer to refuse isolation in the home by quarantine and placard notice thereof and to commit the diseased person to a hospital. If the. law conferred the power exercised by the health officer in this instance, then children with any one of the numerous diseases now declared dangerous and communicable could be taken from their homes and sent to a hospital.
Act No. 272, Pub. Acts 1919 (enacted since the acts complained of), expressly relates to venereal diseases. If the power existed before this law then it was a general power and still exists and covers all diseases determined as dangerous and communicable, and the law1 of 1919 has neither added to nor taken from such power.
And right here arises the question of whether the exercise of the power by the defendant officer in refusing this girl right of quarantine in her own home was an unreasonable act and not warranted by menace to the public health, and her confinement in the detention hospital an unlawful restraint of her person. This presented an issue of fact for the jury and the trial judge was in error in directing a verdict for defendant.
The restraint oyer the' person of plaintiff being made to appear, the burden was upon defendants to justify the same under the authority of some law. It would be an intolerable interference by way of officious' meddling for health officers to assert and then assume the power of making physical examination of girls at will for venereal disease. The law of 1919 points out methods for bringing venereal cases to the atten*299tion of health officers, but does not sanction what plaintiff claims was done in this case, and surely the power of defendant was not more without law upon the subject than it is now with law.
I agree with my Brother that, if the health officer had power at all to examine plaintiff, he had no right to exercise it without reasonable cause, such cause to precede examination and in no way to depend upon the result of examination. In any event the defendant had no right to suspect and examine plaintiff so long as she had no accuser. 1
Moore, Stone, and Bird, JJ., concurred with Wiest, J. Clark, J., .did not sit.